DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-10 filed on November 16, 2021 have been considered but they are moot in view of the new grounds of rejection made by the Examiner.

Disposition of Claims
     Claims 1-6 and 9-10 are pending in this application.
     Claims 1-6 and 9-10 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over (ZHANG – US 2011/0162611 A1), in view of (Mori – US 2004/0079348 A1), further in view of (Niwa – US 2005/0028963 A1).

With regard to claim 1, ZHANG (Annotated Figures 1-2 below) discloses a multi-cylinder internal combustion engine, comprising:
a cylinder head (18) having intake ports (20);
an intake manifold (14) connected to the intake ports (20), the intake manifold (14) having a flange-shaped joint portion (701) at openings thereof, and
a sleeve structure (24), comprising:
a shared base (720
wherein the flange-shaped joint portion (701) is fixed to the cylinder head (18) by sandwiching the shared base (720) between the flange-shaped joint portion (701) and the cylinder head (18) and screwed together (screwed via bolts 750) by a bolt (750) passed through the shared base (720),
wherein the shared base (720) has a bolt-hole penetrating there-through.


    PNG
    media_image1.png
    708
    1382
    media_image1.png
    Greyscale

ZHANG Annotated Figures 1-2

But ZHANG does not disclose:
(A) a plurality of sleeve main bodies made of resin and inserted respectively into the intake ports so as to be attached thereto by fitting; and the shared base made of resin, formed into a flange-shape, is located in a plane area that intersects with a flow direction of air in the sleeve main bodies, provided on one end of the plurality of sleeve main bodies
(B) a collar separated from the shared base and inserted into the bolt hole to guide the bolt to pass through the shared base and wherein the collar includes a flange portion that is exposed to an outer side of the shared base opposite the intake manifold, and an annular projection is formed on the shared base in a position opposing the flange portion

However, regarding limitation (A) above, Mori (Figs. 1-3) discloses a sleeve/plate structure (3) made of resin as described below:
a plurality of sleeve main bodies (10) made of resin and inserted respectively into the intake ports of intake tube portions (1) so as to be attached thereto by fitting (Mori [0031]); and a shared base (3a) made of resin, formed into a flange-shape, is located in plane area that intersects with a flow direction of air in the sleeve main bodies (10) (Mori Fig. 3:  [0032]), provided on one end of the plurality of sleeve main bodies (Mori [0029]).

Further on, it is noted that Mori’s sleeve main bodies (10) as described above (Figs. 1-2) are fitted/attached into the intake ports of intake tube portions (1) [0029; 0031] within the intake manifold not on the intake ports within the cylinder head.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to change the orientation/alignment/location and have Mori’s sleeve main bodies (10) fitted/attached into the intake ports within the cylinder head, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Still further, said modification of orientation/alignment/location will not destroy the purpose of said sleeve main bodies which is to help in the alignment of parts (i.e. intake manifold, cylinder head and intermediate sleeves/plates) during the installation/mounting Mori [0042; 0045], [0047-0048]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intake manifold sleeve structure of ZHANG incorporating the sleeve main bodies as taught by Mori for helping in the alignment of parts (i.e. intake manifold, cylinder head and intermediate sleeves/plates) during the installation/mounting process of said parts and reduce assembly time in order to enhance productivity (Mori [0042; 0045], [0047-0048]).

Still further, regarding limitation (B) above, Niwa discloses a separate collar structure comprising a first collar member (121) and a second collar member (131) for use in an exhaust manifold of an automotive engine (Niwa [0004]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intake manifold sleeve structure of ZHANG in view of Mori further incorporating a separate collar structure as taught by Niwa to provide a vibration and heat insulating board extremely reduced in the number of components for composing the buffer member, and high in the heat insulating effect and vibration preventing effect (Niwa [0009]).

With regard to claim 2, ZHANG in view of Mori and Niwa disclose the intake manifold sleeve structure according to claim 1, and further on Mori also discloses:
wherein the sleeve main bodies and the shared base  are molded by the resin and exhibit lower thermal conductivity than the cylinder head (Mori [0031], [0041]).

With regard to claim 3, ZHANG in view of Mori and Niwa disclose the intake manifold sleeve structure according to claim 1, and further on ZHANG in view of Mori also discloses: 
wherein the sleeve main bodies and the shared base are molded integrally in advance [Mori Fig. 3: (3, 3a, 10)].
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e intake manifold, does not depend on its method of production, i.e. “molded integrally in advance”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

With regard to claim 4, ZHANG in view of Mori and Niwa disclose the intake manifold sleeve structure according to claim 1.
But ZHANG in view of Mori does not explicitly discloses also discloses “…wherein the sleeve main bodies are fixed to the shared base in advance by auxiliary bolts…”.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sleeve main bodies fixed to the shared base in advance by auxiliary bolts since the Examiner takes Official Notice of the equivalence of having:
 a) 2 elements molded integrally and/or having  
 b) 2 elements fixed/attached by auxiliary bolts 
ZHANG in view of Mori would be within the level of ordinary skill in the art.

With regard to claim 5, ZHANG in view of Mori and Niwa disclose the intake manifold sleeve structure according to claim 1, and further on Mori (Fig. 3) also discloses:
wherein a positioning mechanism (snap pins 29) is provided between the shared base and the cylinder head (Mori [0042]).

With regard to claim 6, ZHANG in view of Mori and Niwa disclose the intake manifold sleeve structure according to claim 5, and further on Mori (Fig. 3) also discloses: 
wherein the positioning mechanism (snap pins 29) is constituted by a projection formed on the shared base, and an engagement hole that is formed in the cylinder head and engaged to the projection (Mori [0042]).

With regard to claim 9, ZHANG in view of Mori and Niwa disclose the intake manifold sleeve structure according to claim 1, and further on ZHANG also discloses: 
wherein a through-hole for a bolt is formed in the flange- shaped joint portion (701), and a separate collar is inserted into the through-hole such that one end thereof contacts the flange portion and another end thereof contacts a head portion of the bolt.

With regard to claim 10, ZHANG (Annotated Figures 1-2 above) discloses a multi-cylinder internal combustion engine, comprising:
a cylinder head (18) having intake ports (20
an intake manifold (14) connected to the intake ports (20), the intake manifold (14) having a flange-shaped joint portion (701) at openings thereof, and
a sleeve structure (24), comprising:
a shared base (720) formed into a flange-shape,
wherein the flange-shaped joint portion (701) is fixed to the cylinder head (18) by sandwiching the shared base (720) between the flange-shaped joint portion (701) and the cylinder head (18) and screwed together (screwed via bolts 750) by a bolt (750) passed through the shared base (720),
wherein the shared base (720) has a bolt-hole penetrating there-through.

But ZHANG does not disclose:
(A) a plurality of sleeve main bodies made of resin and inserted respectively into the intake ports so as to be attached thereto by fitting; and the shared base made of resin, formed into a flange-shape, is located in a plane area that intersects with a flow direction of air in the sleeve main bodies, provided on one end of the plurality of sleeve main bodies
(B) wherein a first collar is inserted into the through-hole such that one end of the first collar contacts the flange portion and another end the first collar contacts a head portion of the bolt, and a second collar separated from the shared base and inserted into the bolt hole to guide the bolt to pass through the shared base, and wherein the second collar includes a flange portion that is exposed to an outer side of the shared base opposite the intake manifold, and an annular projection is formed on the shared base in a position opposing the flange portion

 regarding limitation (A) above, Mori (Figs. 1-3) discloses a sleeve/plate structure (3) made of resin as described below:
a plurality of sleeve main bodies (10) made of resin and inserted respectively into the intake ports of intake tube portions (1) so as to be attached thereto by fitting (Mori [0031]); and a shared base (3a) made of resin, formed into a flange-shape, is located in plane area that intersects with a flow direction of air in the sleeve main bodies (10) (Mori Fig. 3:  [0032]), provided on one end of the plurality of sleeve main bodies (Mori [0029]).

Further on, it is noted that Mori’s sleeve main bodies (10) as described above (Figs. 1-2) are fitted/attached into the intake ports of intake tube portions (1) [0029; 0031] within the intake manifold not on the intake ports within the cylinder head.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to change the orientation/alignment/location and have Mori’s sleeve main bodies (10) fitted/attached into the intake ports within the cylinder head, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Still further, said modification of orientation/alignment/location will not destroy the purpose of said sleeve main bodies which is to help in the alignment of parts (i.e. intake manifold, cylinder head and intermediate sleeves/plates) during the installation/mounting process of said parts and reduce assembly time in order to enhance productivity (Mori [0042; 0045], [0047-0048]).

ZHANG incorporating the sleeve main bodies as taught by Mori for helping in the alignment of parts (i.e. intake manifold, cylinder head and intermediate sleeves/plates) during the installation/mounting process of said parts and reduce assembly time in order to enhance productivity (Mori [0042; 0045], [0047-0048]).

Still further, regarding limitation (B) above, Niwa discloses a separate collar structure comprising a first collar member (121) and a second collar member (131) for use in an exhaust manifold of an automotive engine (Niwa [0004]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intake manifold sleeve structure of ZHANG in view of Mori further incorporating a separate collar structure as taught by Niwa to provide a vibration and heat insulating board extremely reduced in the number of components for composing the buffer member, and high in the heat insulating effect and vibration preventing effect (Niwa [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747      

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747